Hunt, J.
¶83 (dissenting) — Although I agree that the best practice is to conduct Batson hearings in open court, I respectfully dissent from the majority’s remand for a new trial. I disagree with the majority’s holding that the trial court’s jury-room Batson hearing here violated Stanley Sadler’s public trial right such that reversal of his convictions is required. No case mandates reversal under the unique circumstances here, which differ from those in cases where remand for a new trial was the only remedy. See, e.g., Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).
¶84 Rather than mandating reversal here, case law supports the conclusion that the trial court did not violate Sadler’s right to a public trial by hearing counsel’s Batson arguments (1) in the jury room, outside the presence of the large jury venire, which remained in the courtroom; (2) absent a showing that the general public was excluded from these jury room arguments; and (3) especially when, in reaching its Batson decision, the trial court did not rely on any evidence other than that previously taken in the courtroom.28
¶85 The record does not support the majority’s assumption that the trial court excluded the public from the jury room during Sadler’s Batson hearing — nowhere does the record reflect that the trial court expressly excluded anyone from the jury room colloquy, other than the large jury *139venire, whom the court instructed to remain in the courtroom.29 Moreover, there is no indication in the record that any non-jury-member of the public was present in the courtroom, let alone was excluded from the jury room arguments.30
¶86 Division One confronted an analogous record concerning jury room voir dire of some individual jurors in State v. Momah.31 In that case, the court noted:
[T]here is nothing in the record to indicate that any member of the public (including members of Dr. Momah’s family) or the press was excluded from voir dire. The court reporter in this case scrupulously recorded everything that took place during the morning session from the time the trial judge, both parties’ counsel, Dr. Momah, and the court reporter went into chambers *140adjacent to the presiding courtroom. Similarly, the court reporter also scrupulously recorded all that took place from the time the trial judge, counsel, Dr. Momah, and the court reporter went into the jury room in room West 813 after the noon recess. Other than the entry and exit of the individual jurors and the questioning that ensued for each, there is nothing in this record indicating any attempt by either the press or the public (including members of Dr. Momah’s family) to gain admittance to witness voir dire. We simply do not know what would have happened if such an attempt had been made either during the morning or afternoon sessions of voir dire. We will not speculate on whether the trial court would have ordered closure if any attempt had been made by anyone to join the judge, counsel, Dr. Momah, and the court reporter in chambers or in the jury room.
Momah, 141 Wn. App. at 712. In noting that it would not engage in speculation, Division One contrasted the facts in Momah with cases in which the trial court’s exclusion of the public had been explicit; in those distinguished cases, the “plain language” of the trial court’s ruling made clear that the trial court had imposed a closure of the courtroom, thus triggering application of the Bone-Club factors. Momah, 141 Wn. App. at 713-14; State v. Bone-Club, 128 Wn.2d 254, 259, 906 P.2d 325 (1995). Such was not the case, however, in Momah, and such is not the case here.
¶87 As in Momah, the court reporter here “scrupulously recorded everything” that occurred during the jury room Batson colloquy. Momah, 141 Wn. App. at 712. Similarly, here, “[w]e [should] not speculate on whether the trial court would have ordered closure if any attempt had been made by anyone to join the judge, counsel, [the defendant], and the court reporter ... in the jury room.” Momah, 141 Wn. App. at 712.
¶88 I would apply Division One’s Momah holding here. In my view, something more is required to warrant the majority’s holding that the trial court excluded the public from the jury room Batson colloquy. On the record before us, there has been no showing of denial of Sadler’s constitutional right to a public trial such that reversal of his *141convictions and remand for a new trial is required under Bone-Club, especially where it is uncontroverted that no jury voir dire occurred during the jury room colloquy. I would affirm.32

 It is undisputed that the jury room arguments took place in Sadler’s presence, with the prosecutor, defense counsel, and the court reporter in attendance.


 Before entering the jury room, the trial court stated on the record, apparently to the jury venire, “We are going to step into the jury room for one matter on the record. Just don’t leave the courtroom.” Report of Proceedings (RP) (May 10,2006) at 855.


 Inside the jury room, the State remarked, “I am not sure, Judge, but we should probably make a record that we are in the jury room with all counsel and the Defendant present having this hearing outside the presence of the jury, but not the Defendant.” RP (May 10, 2006) at 862-63.


 In Momah, Division One of our court recognized the trial court’s reasonable exercise of discretion in conducting individual juror voir dire in the jury room, away from the venire in the courtroom, in order to prevent contaminating the rest of the jurors concerning prior knowledge of this high-profile case. There were many jurors remaining in the courtroom and some even outside in the hall, there being neither enough space nor chairs to move them all into the jury room. Writing for the majority, Judge Cox noted, “[Ljimited seating by itself is insufficient to violate the defendant’s public trial right.” State v. Momah, 141 Wn. App. 705, 709, 171 P.3d 1064 (2007), review granted, 163 Wn.2d 1012 (2008).
Judge Brown’s dissent in State v. Duckett, 141 Wn. App. 797, 812, 173 P 3d 948 (2007), is also instructive. In that case, the trial court interviewed individual jurors in the jury room concerning private sexual abuse issues noted on their confidential juror questionnaires. In addition to defending the trial court’s action in protecting juror privacy, Judge Brown similarly noted:
I do not believe any closure occurred .... The judge never actually ordered the public excluded or the courtroom closed. We do not know if any members of the public were actually present when the procedures were discussed and adopted or may have been excluded. No public objections are recorded. Recently, these similarities helped influence Division One of this court to reject public trial defect contentions in State v. Momah, 141 Wn. App. 705, 716, 171 P.3d 1064 (2007) (declining to follow [State v.] Frawley, [140 Wn. App. 713, 724, 167 P.3d 593 (2007)] to the extent it “holds that all in-chambers proceedings are per se closed to the public”).


 Alternatively, rather than reversing Sadler’s convictions summarily, we could (1) stay our opinion pending the Supreme Court’s decision in Momah or (2) remand to the trial court to conduct a reference hearing to determine whether the public was actually excluded from the Batson arguments in the jury room and to enter findings on whether the court received any evidence during the jury room hearing that bore on its Batson decision. Only after such a remand hearing might I be able to concur in the majority’s reversal and remand for a new trial. Given the present state of the record before us, however, I cannot.